Plaintiff sued for money due on a contract whereby defendant was to furnish the materials to build defendant's house, the plaintiff to supply the labor. The jury found for the plaintiff. On this appeal, the defendant admits that "The dispute concerned how many hours were actually worked and whether the plaintiff had any right to pay a co-workman $1 an hour, add 25c for overhead, and then another contractor's percentage variously stated as `about 15 or 20%' * * *." There is evidence in the record by the plaintiff of the hours worked and of an agreement as to overhead and contractor's percentage, although contradicted by the defendant. The court properly left the question of fact to the jury and since there is evidence to support its verdict, we will not set the verdict aside as against the weight of the evidence. We have examined the other alleged errors and find them without merit.
Judgment affirmed.